DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 3/17/2020
Claims 1 – 20 are cancelled.
Claims 21 - 40 presented for examination.

Priority
ADS dated 3/17/2020 claims priority to 62/238,066 dated 10/06/2015.

Information Disclosure Statement
IDS dated 3/17/2020 have been reviewed. See attached.

Drawings
The drawings dated 3/17/2020 have been reviewed. They are accepted. 

Specification
The abstract dated 3/17/2020 has 133 words, 8 lines and no legal phraseology. It is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

(1) Claims 21, 31, 36, 30, 38, 37, 32, 33, 25, 39, 35, 34, 27, 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor_2002 (US 2002/0036617 A1) in view of Wood_2014 (2014/139023) in view of Smith_2008 (2008/0075351).

Claim 21. Pryor_2002 makes obvious “A system, comprising: a computing device including a memory, a processor, and a display (Figure 2A 220, par 131: “the computer can also acquire the stereo image… which is passed to display means 750 or another computer program…”; par 128: “… cameras 60 and 61 processed by computer 64…”; par 134: “… Intel Pentium 300 MHZ based computer…”; par 139: “… data is calculated in computer 64, and used to modify a display on screen 75 as desired…”; par 140: “… IBM 300 mhz PC was used…”; par 143: “… a CD ROM disc or other computer interfaceable storage medium…”; par 470, 518, 523, 563, 66: “memory”); a marking device in communication with the computing device, wherein the marking device includes an endpoint (Fig 1C items 65, 66, 67; Fig 2A items 215, 216; Figure 3A items 306, 306, 305; Figure 3b item 336; Fig 8a items 802, 801, 811, 810, 815; Figure 8C; Chart 8F: “… determine pointer tip location (x,y,z)…”; par 232: “… object 205 is shown being digitized with the simple pointer 216… a long stemmed pointer… ”; par 373: “.. tool… pointer tool…”); and an imaging device in communication with the computing device (Fig. 1B item 40; Fig. 1C; Figure 2a item 206; Figure 5b item 530; FIG 16 item 1850; Figure 20 items 2020; par 112: “the camera system…”; par 117, 119, 120, 128: “… camera…”), wherein the memory includes instructions executable by the processor to (par 66: “… computer generated graphics or real imagery called from a memory such as DVD disks or the like…”; par 242: “… software driver in our invention would emulate a mouse moving forward or backwards, making input[s]… our software driver…”; par 274: “the user of the computer application program… the application software would not only trace the path of the tip of the targeted work tool, but also treat the tool as though it were a pen.. the exact characteristics of the pen would be  determine at least one of an orientation of a position of the endpoint (abstract: “the invention is aimed at providing affordable methods and apparatus for inputting position, attitude (orientation) or other object characteristic data to computers…”; Chart 8F: “… determine pointer tip location (x,y,z)…”; par 128: “… stereo camera… processed by the computer… to improve pointing resolution, target 67 on the tip end of the pencil… this imaging allows one to track the pencil tip position in order to determine where on the… screen… the pencil is contacting…”par 448: “… the player draws his gun… his pointing (i.e., shooting) accuracy… and where it was aimed (desirably using at least one or more targets or other features of his gun to determine pointing direction… accuracy of aiming of the player…”) relative to a component detected using a line of sight of the imaging device (Flow char 8d: “start the camera system, acquire the target, compute the orientation and location of the object, update the computer database…”; par 37: “… single and dual (stereo) camera systems utilizing features of objects… for determination of position and orientation of objects in real time suitable for computer input, in up to 6 degrees of freedom…”; par 39: “… electro-optical determination of object position and/or orientation…”; par 134: “… the dual (Stereo pair) camera system of FIG. 1 has been extensively tested and can provide highly accurate position and orientation information in up to 6 degrees of freedom…”); generate [visual representations of] the component, wherein the  [visual representations] are indicative of the at least one of the orientation or the position of the endpoint relative to the component (par 131: “… the computer can also acquire the stereo image of the targets in its four corners, 71 – 74. Solution of the photogrammetric equation allows the position of the paper in space relative to the camera to be determined, and thence the position of the pencil, and particularly its tip, to the paper, which is passed to display means 75 or other computer program… Even  the pointing direction can be determined… and knowing the length of the pencil the tip position calculated… “; par 224: “… location and orientation or a stream of target locations (ended with another interrupt). A computer program in computer determines the location and orientation of the target. The location and orientation of the “action tip” 217 of the pointing device can be computed with simple offset calculations from the location and orientation of the target…”; par 271: “… CAD model… where the tip is relative to the target…” ; par 274 “… path of the tip…” ); alter a digital model of the componentto produce an altered digital model (par 67: “… objects on the screen… to modify them…”; par 153: “… tool tip is found, its location is computed relative to the screen or paper, and this data is inputted to the computer controlling display to modify the same…”; par 226: “… deform or modify the shape of the computer model displayed…”; par 231: “… virtually modify the thing digitized…”; par 317: “… modify their position and orientation…”; page 42 “… means for modifying, manipulating, or positioning said at least one object representation on said screen…”),

and output thedigital model of the component to the display to enable manipulation of the first graphical layer together with the second graphical layer (par 470 – 471: “… a teaching function, as was discussed relative to medical simulations in FIG. 8… help the student to get some of the movement correct. It also allows one to overlay visually or mathematically, the movements of the student generated, which have now been digitized in three dimensions, on the digitized three dimensional representation… this allows a degree of self-teach capability…” NOTE: This teaches to compare the motion, which has and orientation and position, by overlaying the motion of the object with the motion of a reference object which also has an orientation and position for the purpose of aligning the orientations and positions of the two objects.)

While Pryor_2002 teaches to generate a visual representation as a model of a component on a computer screen indicative of the orientation of the position of the endpoint of the component (par 131, par 224, par 271, etc.); this does not teach “markup instructions, representing one or more visual annotations” which “are indicative of the at least one of the orientation or the position of the endpoint relative to the component.”

Additionally, while Pryor_2002 clearly teaches to modify the location, shape, position, orientation, etc. of the digital model and to display the modified model; Pryor_2002 does not explicitly teach outputting the “altered” digital model to enable manipulation of the first graphical layer together with the second graphical layer.

Therefore; Pryor_2002 does not explicitly teach “generate markup instructions representing one or more visual annotations to the component, wherein the markup instructions are indicative of the at least one of the orientation or the position of the endpoint relative to the component” nor “alter a digital model of the component according to the markup instructions” nor “wherein a first graphical layer of the altered digital model represents the one or more visual annotations and a second graphical layer of the altered digital model represents the digital model” nor “output the altered digital model.”


Wood_2014; however, makes obvious “generate markup instructions representing one or more visual annotations to the component, wherein the markup instructions are indicative of the at least one of the orientation or the position of the endpoint relative to the component” and  “alter a digital model of the component according to the markup instructions” and “wherein a first graphical layer of the altered digital model represents the one or more visual annotations and a second graphical layer of the altered digital model represents the digital model” (page 43 – 45: “… display to facilitate this alignment… annotations… a virtual cross-hair 1265 may be displayed on a screen to aid a surgeon to coaxially align the access port… the alignment markers can be provided with a colored edge… indicate that the alignment is off axis… the video overlay may also include a display of the depth to the target plane so that the insertion distance can be seen by the surgeon on the same screen as the targeting overlay and the video display of the surgical field…”; Figure 12A, 12B).

Pryor_2002 and Wood_2014 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pryor_2002 and Wood_2014. The rationale for doing so would have been that Pryor_2002 teaches to modify models on a computer screen using stereo cameras and that this can be used for surgery including surgery training and Wood_2014 teaches to include annotations which provide a markup indicating the orientation of a component in relation to a desired orientation during surgery. Therefore it would have been obvious to combine Pryor_2002 and Wood_2014 for the benefit of aligning tools with a desired orientation to obtain the invention as specified in the claims.

Pryor_2002 and Wood_2014 teaches to modify the location, shape, position, orientation, etc. of the digital model and to display the modified model; Pryor_2002 and Wood_2014 does not explicitly teach outputting the “altered” digital model to enable manipulation of the first graphical layer together with the second graphical layer.

Smith_2008; however, makes obvious “and output the altered digital model of the component to the display to enable manipulation of the first graphical layer together with the second graphical layer” (par 29 - 30: “… these two sets of data are combined in a manner such that recall of the combined data produces an image of the part with the feature callouts and annotations displayed exactly as originally viewed by the operator through the display… image is based on the position and orientation of the display… consequently, a remote viewer of the recorded, annotated image “sees” what the operator inspector sees… also transmitted to a central computer where it is stored…”)

Pryor_2002 and Wood_2014 and Smith_2008 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pryor_2002 and Smith_2008. The rationale for doing so would have been that Pryor_2002 teaches to provide a means for data entry that can provide full 3D real time dynamic input using artifacts at very low cost (par 48 – 61). Pryor_202 also teaches to use the invention to enter data into a CAD system (par 99 Fig. 19) in order to modify a computer model of an artifact (Fig. 19, par 521 – 523) and that the use of camera systems with CAD is a major goal of the invention (par 134). Smith_2008 teaches camera-based computer aided feature annotation system (Fig. 4, 5; par 10 – 11, 21 – 23) which uses 3-D position sensing system with part recognition features (par 24). Therefore; it would have been obvious to combine Pryor_2002 with Smith_2008 for the benefit of having a real-time dynamic input device/method which is low cost, unobtrusive, which is intended to provide accurate and precise 3D data to a computer system to obtain the invention as specified in the claims.


Claim 31. The limitations of claim 31 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1.

Claim 36. The limitations of claim 36 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1.

Claims 30, 38. The limitations of claims 21 and 36 from which claims 30 and 38 depend are made obvious as outlined above. Additionally, Pryor_2002 makes obvious based on a contacting of the endpoint to a portion of the component” (Figure 2A, Figure 3B, Figure 8A, 8C, par 642: “… the contacting of an object with a targeted finger or stylus member, an object can be digitized…”; par 372: “… the target tool is pressed down compressing the spring 810 and moving the target 801 and 802…”). Smith_2008 makes obvious “wherein the markup instructions are generated” by a stylus (par 23: “the annotation feature can be activated by the operator touching a part of the touchscreen… or other input device… using a… stylus or voice command…”; par 32: “… generate the textual annotations… the input device 44 may comprise… stylus or voice command system…). Therefore; the combination of prior art teaches to touch a stylus to an object and to add an annotation to a model by using a stylus. Therefore, it would have been obvious to generate the markup instructions (i.e., annotations) by contacting the endpoint of a stylus to the component.

Claim 37. The limitations of claims 36 from which claim 37 depend are made obvious as outlined above. Additionally, Smith_2008 makes obvious wherein the markup instructions are generated based on speech input received from a user of the marking device (par 21: “… a voice command response system…”; par 23: “… the annotation feature can be activated… the text information forming the annotation can be input… using a… stylus or voice command…”par 28: “… voice command…”; page 4 item 22: “… input device includes… a stylus and a voice microphone…”).

Claim 32. The limitations of claims 31 from which claim 32 depend are made obvious as outlined above. Additionally, Pryor_2002 makes obvious “wherein the instructions includes instructions executable by the processor to: determine the at least one of the orientation or position of an endpoint of the marking device relative to the component detected  (par 131: “… the computer can also acquire the stereo image of the targets in its four corners, 71 – 74. Solution of the photogrammetric equation allows the position of the paper in space relative to the camera to be determined, and thence the position of the pencil, and particularly its tip, to the paper, which is passed to display means 75 or other computer program… Even with out the target on the end, the pointing direction can be determined… and knowing the length of the pencil the tip position calculated… “; par 224: “… location and orientation or a stream of target locations (ended with another interrupt). A computer program in computer determines the location and orientation of the target. The location and orientation of the “action tip” 217 of the pointing device can be computed with simple offset calculations from the location and orientation of the target…”; par 271: “… CAD model… where the tip is relative to the target…” ; par 274 “… path of the tip…” )using a line of sight of an imaging device (par 38: “… Stereo Vision for Industrial Inspection…”; par 44: “… cameras forming a stereo pair. A preferred location for the camera(s) is proximate the computer display, looking outward therefrom, or to the top or side of the human work or play space…”; par 457: “… targets on an object in a field, to provide a degree or redundancy… thus providing redundancy if some of the line is obscured…”).

Wood_2014 makes obvious “using a line of sight of an imaging device” (page 6: “… tracking camera line of sight…”; page 14: “… the imaging sensor and port are axially aligned 675 having a linear line of sight…”).


Claim 33. The limitations of claims 31 from which claim 33 depend are made obvious as outlined above. Additionally, Pryor_2002 makes obvious “digital model is stored in a first digital file” (par 226: “… the computer model displayed… deform a computer model… computer program that is deforming the computer model…”; par 232: “… 3D data necessary to create a computer model of the object…”; Figure 2A computer 220; par 66: “… computer generated graphics or real imagery called from a memory…”) additionally, Smith_2008 makes obvious wherein the digital model is stored in a first digital file, wherein the instructions include instructions executable by the processor to: store the data indicative of visual annotations within a second digital file separate from the first digital file” (par 28: “… the on-screen information being viewed by the operator on display 10, comprising the attribute callouts 24, 26 and annotations 26, are captured and electronically stored in the computer…” NOTE: the stored information includes that annotations and attributes but does not include a model par 29: “… these two sets of data are combined in a manner such that recall of the combined data produces an image…” NOTE: this teaches that the data is separate and it is recalled from memory and combined on the screen. This teaches that the annotations are separate data stored separately from the image (i.e., model) of the part).



Claim, 25 39. The limitations of claims 21, 36 from which claim 25 and 39 depend are made obvious as outlined above. Additionally, Pryor_2002 makes obvious (claims 25) “wherein the instructions to determine the at least one of the orientation or the portion of the endpoint relative to the component detected using the line of sight of the imaging device include instructions executable by the processor to: detect, using the imaging device, a first target coupled to the marking device and a second target coupled to the component; calculate the at least one of the orientation or the position of the endpoint relative to the compoentn based on offset between the first target and the second targe; and track the marking device based on the at least one of the orientation or the position of the endpoint relative to the component” (claims 36) “wherein determining the at least one of the orientation or the position of the marking device relates to the component detected using the line of sight of the imaging device comprises: detecting, using the imaging device, a first target coupled to the marking device and a second target coupled to the component; calculating the at least one of the orientation or the position of the marking device relative to the component based on offsets between the first target and the second target; and tracking the marking device based on the at least one of the orientation or the position of the marking device relative to the component”  (Fig. 1B; par 122: “… the user holds in his right hand 29, object 30 with has at least 3 visible datums 32, 33, and 34 which are viewed by TV camera 40 … TV camera 40 also views 3 other datums 45, 46, and 47 on the wrist 48 of the users left hand, in order to determine its orientation or rough direction of pointing of the left hand 51, or its position relative to object 30, or any other data…”; par 237: “… the work tool and an object to be worked on can be targeted, and sensed either simultaneously or one after the other. Their relative locations and orientations can be derived…”).


Claim 35. The limitations of claims 34 from which claim 35 depend are made obvious as outlined above. Additionally, Smith_2008 makes obvious “wherein the comment indicates a resolving device to use to resolve a defect located at a portion of the altered digital model corresponding to the annotation” (par 22: “… the operator has added an annotation 26 indicating… and that corrective action has been taken in the form of replacing the drill tool on a particular data and time…”).

Claim 34. The limitations of claims 31 from which claim 34 depend are made obvious as outlined above. Additionally, Smith_2008 makes obvious “Wherein the instructions include instructions executable by the processor to: generate a comment associated with an annotation of the one or more annotations, wherein the comment is displayed separately from the altered digital model” (Figure 2, 3, par 20: “… information can be shown on the display 10 either visually associated relationship with the features… or on a different part of the display 10 in the form of a separate window…”).



Claim 27. The limitations of claims 25 from which claim 27 depend are made obvious as outlined above. Additionally, Pryor_2002 makes obvious “wherein multiple targets including the first target are coupled to the marking device” (par 457: “the invention benefits from having more than 3 targets on an object in a field, to provide a degree of redundancy…” Figure 8C; par 371 targets 801, 802; Figure 8A).

Claim 26. The limitations of claims 25 from which claim 26 depend are made obvious as outlined above. Additionally, Pryor_2002 makes obvious “wherein the instructions to calculate the at least one of the orientation or the position of the endpoint relative to the component based on the offset between the first target and the second target include instructions executable by the processor to: calibrate at least one of the first target or the second target to the endpoint based on the offsets between the first target and the second target” (par 197: “… the location and orientation of a point of interest on any tool or object rigidly attached to this target can be easily computed from calibration data and ordinary translation and rotation transformations…”; par 375- 376: “… Chart 8d and 8e describe the calibration process…”).


Claim 29. The limitations of claims 21 from which claim 29 depend are made obvious as outlined above. Additionally, Pryor_2002 makes obvious “wherein the imaging device is a primary imaging device, wherein the system further comprises a secondary imaging device, and wherein the instructions to determine the at least one of the orientation or the position of the endpoint relative to the component detected using the line of sight of the imaging device included instructions executable by the processor to: identify, using the primary imaging device, the at least one of the orientation or the position of the endpoint relative to the component using the line of sight of the primary imaging device; and identifying, using the secondary imaging device, the at least one of the orientation or the position of the endpoint relative to a coordinate plane of the primary imaging device” (par 403: “… observed by camera system 1210 comprising a stereo pair of cameras (and required light source) as shown above…. field of view of the cameras…”; par 406: “… stereo camera…”; par 415: “… stereo pair of tv camera…”; NOTE: stereo camera system has a primary and a secondary camera; par 430: “…… laser… stereo cameras imaging the laser spot…”).


(2) Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor_2002 in view of Wood_2014 in view of Smith_2008 in view of Large_2015 (US 2017/0052610 A1, Filed Aug. 18, 2015).

Claim 22. The limitations of claims 21 from which claim 22 depend are made obvious as outlined above. Additionally, Large_2015 makes obvious “wherein the markup instructions are generated based on speech input received responsive to a toggling of an interface element of the marking device” (Figure 

Pryor_2002 in view of Wood_2014 in view of Smith_2008 in view of Large_2015 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pryor_2002 in view of Large_2015. The rationale for doing so would have been that Pryor_2002 teaches to use a stylus/pen and Large_2015 teaches a stylus/pen that toggles in order to operate applications on the computer.
Therefore it would have been obvious to combine Pryor_2002 with Large_2015for the benefit of being able to operate the software easily while holding the stylus to obtain the invention as specified in the claims.


Claim 23: The limitations of claims 22 from which claim 23 depend are made obvious as outlined above. Additionally, Smith_2008 makes obvious “wherein generating the markup instruction representing the one or more visual annotations to the component comprises: determining a correspondence between the at least one of the orientation or position of the marking device and a portion of the component; and associating the portion of the component with a defect of a list or defects detectable for the component” (FIG 2, 3; par 2: “… detecting and recording defects in objects such as manufactured parts, and deal more particularly with a system for generating annotated images of parts based on the position of a display…”; par 8: “… a method for recording defects in a manufactured part or product. The method comprises the steps of: determining the position and orientation of a display relative to the product; viewing the part through the display; generating annotations on the display relating to defects in the part viewed through the display… having the annotations visually associated therewith…the position and par 10: “… a system for recording defects in an object is provided comprising… an input device for allowing the operator to generate annotations relating to defects in the viewed object… computer for displaying annotations on the screen in visually associated relationship to the defect. The system may further comprise a 3-D position sensing system…” NOTE: the marking device is the transparent display and its position and orientation is determined in 3-D space in correspondence with the manufactured part being inspected.  par 20: “… attribute information may comprise a description of the features, specification or engineering drawings that are useful in evaluating the features to determine whether there are any manufacturing defects. This attribute information can be shown on a display… in the form of a separate window or list…”).


(3) Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor_2002 in view of Wood_2014 in view of Smith_2008 in view of Large_2015 in view of Wang_2018 (US 2018/0276810 with priority date to 1/13/2015).

Claim 24. Pryor_2002 and Wood_2014 and Smith_2008 make all the limitations of claims 23 obvious as outlined above. Pryor_2002 teaches “wherein the instructions to determine the correspondence between the at least one of the orientation or position of the endpoint of the marking device and the portion of the component include instructions executable by the processor to: determine a set of coordinates representing correspondence between the locations of the endpoint of the marking device in a multi-dimensional space and portions of the component in the multi-dimensional space, and identify the portion of the component associated with the contact as at least a portion of the surface 

Pryor_2002 and Wood_2014 and Smith_2008 and Large_2015 does not explicitly teach “wherein the set of coordinates forms a point cloud; project a surface of the point cloud to a surface of the component corresponding to the set of correspondence between the at least one of the orientation or position of the endpoint of the marking device and the portion of the component”; and identify the portion of the component associated with the contact as at least a portion of the surface “of the point cloud.”

Wang_2018 teaches “wherein the set of coordinates forms a point cloud; project a surface of the point cloud to a surface of the component corresponding to the set of correspondence between the at least one of the orientation or position of the endpoint of the marking device and the portion of the component” and identify the portion of the component associated with the contact as at least a portion of the surface “of the point cloud” (Figure 1 element 120;  par 8: “… wherein the captured data comprises at least one of… a 3D point cloud…” par 9: “… aligning is based on a transformation obtained by model transformation between at least one of (i) captured data and a geometric model of the critical location….”; par 17: “…. A 3D point cloud…” par 18: “… aligning…”; par 48: “… during alignment… overlaid and/aligned with the real-world image-based map from step 220. For example, the transformation for alignment can be obtained by model transformation between images and geometric 

Smith_2008 and Wang_2018 are analogous art because they are from the same field of endeavor called element element/object tracking. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Smith_2008 and Wang_2018. The rationale for doing so would have been that Smith_2008 teaches a defect tracking system that aligns a part under inspection with part features (Fig 4, 5, par 20: “aligned relationship”) in a 3D coordinate system (par 25: “30D coordinate system) and Wang_2018 teaches align/overlay/register images with a point cloud in order to track defects at a location. Therefore it would have been obvious to combine Smith_2008 and Wang_2018 for the benefit of having a point in 3D coordinate space aligned with defect location to obtain the invention as specified in the claims.


(4) Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor_2002 in view of Wood_2014 in view of Smith_2008 in view of Kornmann_2015 (2015/0177968 A1).

Claim 28. Pryor_2002 in view of Wood_2014 in view of Smith_2008 make obvious all the limitations of claim 21 from which claim 28 depends as outlined above. While Pryor_2002, Wood_2014, and Smith_2008 each and jointly teach to display graphical data and additionally make obvious “wherein the instructions include instructions executable by the processor” they do not explicitly teach “selectively toggle, based on input received from a user of the marking device, the display of the first graphical layer on or off, wherein the first graphical layer and the second graphical layer are displayed together when the display of the first graphical layer is toggled on, and wherein the second graphical layer alone is displayed when the display of the first graphical layer is toggled off.”


Kornmann_2015; however, makes obvious “selectively toggle, based on input received from a user of the marking device, the display of the first graphical layer on or off, wherein the first graphical layer and the second graphical layer are displayed together when the display of the first graphical layer is toggled on, and wherein the second graphical layer alone is displayed when the display of the first graphical layer is toggled off” (par 35: “… state of data layer3 can be changed to a display state. In addition, the state of the remaining layers (e.g., Data Layers 1 – 2 and 4 – 5) can be changed to or kept in a hidden state the… system can then display Data Layer 3 and can hide any other… layer in the set…”; par 40: “… in response to the user interaction 240, the state of… layers in the layer control tool… can be toggled between a displayed state and a hidden state. For instance Data Layer 1 can be changed from a displayed state to a hidden state…”; par 45: “… toggle area of the layer control tool. The user interaction can be received using any suitable input device… via a touch screen…”; par 48: “… toggle between a displayed state and a hidden state…” Figure 4).

Pryor_2002 and Wood_2014 and Smith_2008 and Kornmann_2015 are analogous art because they are from the same field of endeavor called software that displays images. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Smith_2008 and Kornmann_2015.
The prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an improvement as evidenced by Smith_2008 which teaches a system and method that displays images which multiple types of data (annotations, device, etc.).
The prior art contained a comparable device (method or product) that is not the same as the based device that has been improved in the same way as the claimed invention as evidenced by Kormann_2015 which teaches to toggle between displaying and hiding various layers of data on a graphical image.
One of ordinary skill in the art could have applied the known improvement technique in the same way to the base device (method or product) and the results would have been predictable to one of ordinary skill in the art because layered images and displaying data was disclosed and enabled in Kormann_2015.










Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146